Citation Nr: 1627829	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1969 until February 1972.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report when they first experienced tinnitus and that the symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Analysis

In a September 2011 statement, the Veteran reported that, while serving in Vietnam, he was a transportation specialist "running the rivers" and participating in combat.  The Veteran reported being exposed to acoustic trauma in service, and experiencing tinnitus ever since.  His DD 214 shows that his military occupation specialty (MOS) was that of a water craft operator, and that he received expert badges in the use of M-14 and M-16 rifles.  The Veteran's statements regarding the onset and continuity of tinnitus are competent and credible, and the acoustic trauma reported by him is consistent with his MOS and service in Vietnam.  

The Veteran was afforded a VA hearing loss and tinnitus examination in June 2013.  At that time, he reported that while in service he worked in a small room in the bottom of a landing craft where the motors were housed.  He denied using hearing protection in service, and denied post-service exposure to hazardous noise levels.  He reported intermittent tinnitus in his left ear, described as a ringing that had been present for a long time.  He was unable to pinpoint an exact timeframe as to when his tinnitus began.  Upon review of his claims folder, in-person examination, and audiometric testing, the audiologist diagnosed bilateral sensorineural hearing loss secondary to acoustic trauma sustained during active service.  The audiologist also diagnosed recurrent tinnitus, and opined that tinnitus was less than likely related to the Veteran's period of active service.  In support of that opinion, the audiologist noted that the Veteran's service treatment records were silent as to complaints of tinnitus and that the Veteran did not relate his tinnitus to anything specific in service.  The audiologist also opined that the Veteran's tinnitus was unrelated to his service-connected bilateral hearing loss, because hearing loss and tinnitus can occur separately without a causal link.

In his August 2014 substantive appeal, the Veteran reported that he told the 2013 audiologist that his tinnitus began in service and continued since on a constant rather than intermittent basis.  

The Board finds the June 2013 VA opinion to be inadequate for adjudication purposes.  In this regard, the audiologist failed to consider the Veteran's reports of tinnitus while in active service, and of persistent tinnitus thereafter.  In his substantive appeal, the Veteran specifically reported that the audiologist misrepresented his testimony regarding the onset and nature of his tinnitus symptoms.  As the Veteran's reports that his tinnitus began in service and persisted since that time have been found both competent and credible, failure to consider those statements was in error.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for tinnitus.  

The evidence demonstrates that the Veteran sustained acoustic trauma in active service, and the Veteran is already service connected for bilateral hearing loss as a result of such acoustic trauma.  The VA medical opinion of record is not a competent opinion against the claim as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported tinnitus in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  He has a current diagnosis of tinnitus.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


